PER CURIAM:
Appellant contends that the lower court erred in denying his motion to withdraw his guilty plea. We quash the appeal.
Appellant pled guilty to charges of public nuisance, corruption of minors, and furnishing liquor to minors on April 18, 1977 and was sentenced on April 19, 1977. He moved to withdraw his plea on June 21, 1977, more than 60 days later. On June 22, 1977, the lower court denied the motion and appellant filed this direct appeal.
Appellant filed his motion to withdraw his plea after Commonwealth v. Roberts, 237 Pa.Super. 336, 352 A.2d 140 (1975) and before Pa.R.Crim.P. 321 became effective on September 1, 1977. However, “Roberts solely meant to supplement the prior practice of challenging guilty plea colloquies for the first time on appeal by adding a pre-appeal, screening device.” Commonwealth v. Menosky, 253 Pa.Super. 254, 257, 384 A.2d 1330, 1332 (1978) (emphasis added). We quash this appeal because appellant filed neither his motion to withdraw his plea nor his appeal within the 30 day statutory limitation on the time permitted for taking an appeal.
Appeal quashed.